104 U.S. 554 (____)
JONES
v.
BUCKELL.
Supreme Court of United States.

*555 The case was argued by Mr. William A. Beach for the plaintiffs in error, and by Mr. Charles W. Jones for the defendants in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The question argued in this case is, whether, under the act of Aug. 6, 1861, c. 60, "to confiscate property used for insurrectionary purposes" (12 Stat. 319), a condemnation carried the fee of lands confiscated, or only the life-estate of the owner; but we cannot discover that such a question is fairly presented by the record for our consideration. The ruling of the court below on the motion for a new trial is not reviewable here. This is well settled. Henderson v. Moore, 5 Cranch, 11; Railway Company v. Heck, 102 U.S. 120.
The only questions, therefore, arising on the bill of exceptions, are those presented by the exception to the following opinion and charge of the court to the jury: 
"The acts of 1861 and 1862, though differing in some respects, are in pari materia; while the one treats of property, the other of the person, both are on account of the acts of the person offending. The Armstrong Foundry case shows that you cannot proceed against the offending thing without coupling with it the guilty knowledge and consent of the person, and that pardon of the offender absolved the property as well as the person. Upon review of the whole case, the court charges you that the condemnation and sale of the lot in question, purporting to convey a fee-simple, only conveys an estate for the life of Charles Willey, and that the *556 heirs of the said Charles Willey are entitled to recover the same."
The pleadings nowhere show that the rights of the parties depend on the construction or effect of the act of 1861, and no part of the evidence is set out in the bill of exceptions. Copies of deeds and a stipulation in respect to evidence are found in the transcript, but they are nowhere referred to in the bill of exceptions, and it is not even stated in the record that they were used at the trial. As long ago as Dunlop v. Munroe (7 Cranch, 242, 270), it was said by this court that "each bill of exceptions must be considered as presenting a distinct and substantive case; and it is on the evidence stated in itself alone that the court is to decide." Of course, evidence may be included in a bill of exceptions by appropriate reference to other parts of the record, and if that had been done here it might have been enough. But with no issue made directly by the pleadings, and no evidence set forth or referred to in the bill of exceptions showing the materiality of the charge complained of, the case presents to us only an abstract proposition of law which may or may not have been stated by the court in a way to be injurious to the plaintiffs in error. Such a proposition we are not required to consider. Reed v. Gardner, 17 Wall. 409.
Judgment affirmed.